Case 1:20-cv-05181-LDH-CLP Document 12 Filed 05/06/21 Page 1 of 1 PageID #: 635



BOND & KIOGNECK
                                                                        One Lincoln Center ~ Syracuse, NY 13202-1355 ~ bsk.com

                                                                                            JONATHAN B. FELLOWS,ESQ.
                                                                                                         fellow]@bsk.com
                                                                                                          P: 315.218.8120
                                                                                                          F: 315.218.8100
May 6, 2021

VIA ELECTRONIC FILING

Chief Magistrate Judge Cheryl L. Pollak
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      Sinanovic v. Wagner College
         Civil Action No.: 1:20-cv-05181 (LDH-CLP)

Dear Magistrate Judge Pollak:

We write to provide an update to Your Honor concerning the status ofthis matter as you directed
following the Initial Conference on March 5, 2021.

On Apri128, 2021, District Judge DeArcy Hall conducted apre-motion conference with respect
to Wagner College's request to file a motion for judgment on the pleadings pursuant to Rule
12(c) of the Federal Rules of Civil Procedure.

At the conclusion ofthe conference, Judge DeArcy Hall granted permission for Wagner College
to make the motion, and set the following briefing schedule: Wagner College is to file the
motion by May 12, 2021; Plaintiff's response is due on May 26, 2021; and Wagner College's
reply is due on June 2, 2021.

The parties conferred following the pre-motion conference with respect to discovery. At the
current time, the parties agree that the commencement of discovery should await a ruling by
Judge DeArcy Hall on the forthcoming motion. We would ask to report back to Your Honor
within ten (10)days ofthe date of a decision on the motion.

Respectfully

BOND,SCHOENECK &KING,PLLC



J~snathan B. Fellows

JBF/slp
Cc via ECF: Joseph Ignatius Marchese, Esq.


1 2485126.1 5/5/2021         Attorneys At Law ~ A Professional Limited Liability Company
